Citation Nr: 9912207	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
psychophysiologic gastrointestinal disorder with duodenal 
ulcer disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on from a September 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed a 20 percent rating 
evaluation for psychophysiologic gastrointestinal disorder 
with duodenal ulcer disease.  


REMAND

In the veteran's substantive appeal he indicates that he was 
awarded disability benefits by the Social Security 
Administration (SSA) based on the treatment records of his 
fee-basis psychiatrist.  The Board is of the opinion that the 
SSA records should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The most recent VA psychiatric examination was conducted in 
February 1996. During the course of the veteran's appeal, the 
rating criteria for mental disorders was amended, effective 
November 7, 1996.  Since the schedular criteria changed 
during the appeal prior to a final Board decision on the 
issue, the version most favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  The Board 
is of the opinion that another VA psychiatric examination 
should be conducted in conjunction with the revised rating 
criteria.  

In September 1996, the veteran submitted release of 
information forms showing treatment by the three physicians.  
However, the dates of treatment were not included and It is 
unclear whether all pertinent medical records have been 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to treatment 
for the veteran's psychiatric and 
gastrointestinal disabilities from 1993 
to the present, to include his fee-basis 
psychiatrist.  The veteran is requested 
to furnish the approximate dates of said 
treatment.  The RO should then obtain 
copies of the actual treatment records, 
which are not on file.   

2.  The RO should obtain from the SSA 
copies of records pertinent to the 
veteran's claim for Social Security 
disability benefits, including the SSA's 
decision and the medical records relied 
upon in making that decision.

3.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the veteran's psychiatric 
disorder.  The veteran's claims folder, a 
copy of the revised rating criteria, and 
a copy of this remand shouldt be provided 
to the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be performed.  The 
examination reports should include a full 
description of the veteran's symptoms and 
clinical findings.

The examiner is requested to provide an 
opinion as to the effect the veteran's 
psychiatric disability has on his social 
and industrial adaptability.  It is also 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  The examiner is requested to 
include a definition of the numerical 
code assigned under DSM-IV. 

4.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
his service- connected duodenal ulcer.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner before the examination.  The 
examiner should also be requested to 
indicate the frequency and severity of 
the associated symptoms, to include pain, 
hematemesis, melena, vomiting, anemia, 
and weight loss.  All indicated studies 
and procedures should be undertaken, and 
the clinical findings should be reported 
in detail.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond thereto 
with additional argument and/or evidence.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









